Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 31, 2020

                                     No. 04-20-00267-CV

                                     Joe Jesse PONCE III,
                                           Appellant

                                               v.

                       COMMISSION FOR LAWYER DISCIPLINE,
                                    Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-04768
                               Mary C. Brown, Judge Presiding


                                        ORDER

        Appellant’s brief was originally due on December 30, 2020. On the due date, Appellant
filed a motion for a thirty-day extension of time to file the brief. See TEX. R. APP. P. 38.6(d).
       Appellant’s motion is GRANTED. The brief is due on January 29, 2021. See id.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of December, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court